DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.
 
Response to Amendment
The Applicants’ amendment filed on 06/02/2021 was received and entered. Claims 1-20, 23-24 and 36-37 were cancelled. No new claims were added. Therefore, claims 21-22, 25-35 and 38-42 are pending in this application at this time. It is also noted that each of the independent claims 21 and 34 was amended with the feature of cancelled claims 24 and 37, respectively. Based on the Applicants’ arguments in the remarks, the Examiner performed updated searches and found the new reference, Trinh et al. (US 2014/0105375), which teaches the feature of the cancelled claims 24 and 37. The rejections to the pending claims are as followings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 28-29, 31, 33-34 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Westlake (US 2009/0086720 as cited in the previous Office Action) in view of Trinh et al. (US 2014/0105375).
	Regarding claim 21, Westlake teaches a system for providing enhanced caller ID information (i.e., the communication system for provide enhance/rich caller ID information to a call, as shown in figure 1), the system comprising: 
 	a memory device that stores a set of instructions (i.e., system memories 906 and 910 and 912, as shown in figure 9; para. [0087]-[0088 and [0091]]); and 
at least one processor (i.e., processor unit 904; para. [0083] and [0087]) configured to:
(i.e., an incoming call is received and identity of the caller is established; para. [0035] and [0048]); 
determine a relationship between a caller and a callee associated with the call (i.e., connections or relationships can be established or derived; para. [0036], [0047], [0051]and [0070]-[0072]); 
identify, based on the relationship, a plurality of enhanced Caller ID items, wherein the enhanced Caller ID items include caller information (i.e., identifying social networking (SN) linkage information linking relationship between the caller and the callee (para. [0038], [0039] and [0052]); 
select at least one enhanced Caller ID item of the plurality of enhanced Caller ID items (para. [0049]); and 
deliver the at least one enhanced Caller ID item to an electronic communications device associated with the callee (i.e., delivering or providing richer caller-ID information or a personalized set of identity information to a callee; para. [0039], [0049] and [0075]).
 	It should be noticed that Westlake teaches the identity in its simplest form of the name and/or telephone number of the caller. Westlake further teaches the identity can include physical location, current acting capacity, engaged activity, etc. which identifies the caller to a user (para. [0047]). Westlake fails to clearly teach the features of identifying, based on the relationship, a plurality of enhanced Caller ID items, wherein the at least enhanced Caller ID items includes at least one call record of a previous call including the caller and the callee, argued by the Applicants. However, Trinh et al. (“Trinh”) teaches a method and system for presenting indication of call context to a called party.  Trinh further teaches the method, as shown in figure 5, of establishing a the indication of content can also include a recording of the previous call between the calling party (“Bob”) and called party (“Alice”) which can be attached to a new email message that is generated and sent by the call-control server 30 as an enhanced caller ID item (para. [0085]-[0087]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the at least enhanced Caller ID items includes at least one call record of a previous call including the caller and the callee, argued by the Applicants, as taught by Trinh, into view of Westlake in order to indicate to a called party the content of the incoming call.
Regarding claim 28, Westlake further teaches the limitations of the claim in paragraph [0063].
	Regarding claim 29, Westlake further teaches the limitations of the claim in paragraphs [051] and [0063].
 	Regarding claim 31, Westlake further teaches the limitations of the claim in paragraph [0054].
Regarding claim 33, Westlake further teaches the limitations of the claim in paragraph [0069].
	Regarding claim 34, Westlake teaches a method for providing enhanced caller ID information, the method:
	receiving call information about a call (i.e., an incoming call is received and identity of the caller is established; para. [0035] and [0048]); 
 	determining a relationship between a caller and a callee associated with the call (i.e., connections or relationships can be established or derived; para. [0036], [0047], [0051]and [0070]-[0072]); 
identifying, based on the relationship, a plurality of enhanced Caller ID items, wherein the enhanced Caller ID items include caller information (i.e., identifying social networking (SN) linkage information linking relationship between the caller and the callee (para. [0038], [0039] and [0052]); 
 	selecting at least one enhanced Caller ID item of the plurality of enhanced Caller ID items (para. [0049]); and 
 	delivering the at least one enhanced Caller ID item to an electronic communications device associated with the callee (i.e., delivering or providing richer caller-ID information or a personalized set of identity information to a callee; para. [0039], [0049] and [0075]).
	It should be noticed that Westlake teaches the identity in its simplest form of the name and/or telephone number of the caller. Westlake further teaches the identity can include physical location, current acting capacity, engaged activity, etc. which identifies the caller to a user (para. [0047]). Westlake fails to clearly teach the features of identifying, based on the relationship, a plurality of enhanced Caller ID items, wherein the at least enhanced Caller ID items includes at least one call record of a previous call including the caller and the callee, argued by the Applicants. However, Trinh et al. the indication of content can also include a recording of the previous call between the calling party (“Bob”) and called party (“Alice”) which can be attached to a new email message that is generated and sent by the call-control server 30 as an enhanced caller ID item (para. [0085]-[0087]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the at least enhanced Caller ID items includes at least one call record of a previous call including the caller and the callee, argued by the Applicants, as taught by Trinh, into view of Westlake in order to indicate to a called party the content of the incoming call.
	Regarding claim 38, Westlake further teaches the limitations of the claim in paragraph [0063].
	Regarding claim 39, Westlake further teaches the limitations of the claim in paragraphs [051] and [0063].
 	
Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Westlake (US 2009/0086720) in view of Trinh et al. (US 2014/0105375) as applied to 21 above, and further in view of Arsenault et al. (US 8,379,818 also cited in the previous Office Action).
 	Regarding claim 41, Westlake and Trinh, in combination, teaches all subject matters as claimed above, except for feature of selecting the at least one enhanced caller ID item from among the identified plurality of enhanced caller ID items based on a selection criterion. However,  Arsenault et al. (“Arsenault”) teaches such as determining one of the calling party identifiers in the registered account to convey to the called party based on relationship thereto (col.9, lines 33-46).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of selecting the at least one enhanced caller ID item from among the identified plurality of enhanced caller ID items based on a selection criterion, as taught by Arsenault, into view of Westlake and Trinh in order to provide the desired called ID item to the called party.
	Regarding claim 42, Arsenault also teaches the limitations of the claim, such
as selecting either the network identifier (a subset of the identified plurality of enhanced
caller ID items) of the destination or the calling party to modify and determine which of
the calling party identifiers is selected to convey to the called party (col.9, lines 21-40).

Claims 21-22, 25-26, 28-30, and 33-35 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Coughlan et al. (US 8,848,879) in view of Balan et al. (US 2013/0331073)(Both references also cited in the previous Office Action) and Arsenault et al. (US 8,379,818).
 	Regarding claim 21, Coughlan et al. (“Coughlan”) teaches a system, the system (i.e., a receiving device 108 or application server 116, as shown in figure 1) comprising: 
a memory device that stores a set of instructions (i.e., a memory 208 storing data or program instructions; col.7, lines 35-43); and 
at least one processor (i.e., a processor 204) configured to: 
i.e., the communication device 108 or the server 116 receiving a contact of a call; col.12, lines 13-21; col.14, lines 39-44); 
determine a relationship between a caller and a callee associated with the call (i.e., determining a priority (urgency) of contact wherein the priority may be determine based on the hierarchical relationship between the initiator (caller) of the contact and the intended recipient (callee); col.9, lines 27-59); 
identify, based on the relationship, a plurality of enhanced Caller ID items (i.e., identifying, based on the priority/relationship, alert notifications (read on a plurality of enhanced caller id items); col.11, lines 4-33);
select at least one enhanced Caller ID item of the plurality of enhanced Caller ID items associated with the caller (i.e., determining a number of contacts made by or associated with the caller (in history between the caller and callee, etc.) and selecting one of the enhanced caller id items such as alert notifications in accordance with the number of contacts associated with and made by the same caller included high, medium, low or default; col.12, lines 30-58; col.13, lines 47-62; col.14, lines 1-8; col.14, line 63 through col.15, line 2); and 
deliver the at least one enhanced Caller ID item to an electronic communications device associated with the callee  (i.e., providing the high priority alert notification associated with the caller on repeated calls to a communication device 108 associated with the intended recipient; col.13, line 63-67; or preparing a medium priority alert for presentation to the intended recipient along with the contact; col.14, lines 8-14; col.15, lines 3-10).
 	It should be noticed that Coughlan teaches the feature of displaying alert notification to called party wherein the alert notification does not include caller 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the enhanced caller ID items include caller information, as taught by Balan, into view of Coughlan in order to improve over the traditional caller ID service which provided only caller’s name and telephone number.
	It should be noticed that the combination of Coughlan and Balan fails to clearly teach the feature of the at least one enhanced caller ID item includes at least one call record of a previous call including the caller and the callee. However, Trinh et al. (“Trinh”) teaches a method and system for presenting indication of call context to a called party.  Trinh further teaches the method, as shown in figure 5, of establishing a contextual voice call between two users Alice (“A”) and Bob (“B”) using the system 20 of figure 1. Trinh further teaches Bob, the calling party, initiating a call to Alice with a call-control server 30 with reference to the identity of the calling party (para. [0074]-[0075]). Trinh further teaches the call-control server 30 queries a data server 32 referencing the identity of the active user (e.g., the user ID or email address of Bob) and indication of active content (para. [0077]-[0078]). Trinh further teaches the indication of content can also include a recording of the previous call between the calling party (“Bob”) and called party (“Alice”) which can be attached to a new email message that is generated and sent by the call-control server 30 as an enhanced caller ID item (para. [0085]-[0087]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the at least enhanced Caller ID items includes at least one call record of a previous call including the caller and the callee, argued by the Applicants, as taught by Trinh, into view of Coughlan and Balan in order to indicate to a called party the content of the incoming call.
	Regarding claim 22, Coughlan further teaches identification of user or identifier in the user field 304 and 312 associated to users stored in a list of known contacts in the system, col.9, lines 16-26 and lines 39-47.
	Regarding claim 25, Coughlan further teaches the high priority of the initiator for call records within or not within the list of known initiators. Coughlan also teaches other priorities of call records for other initiators, such as medium, low or default priority (col.12, line 30 through col.13, line 12).
	Regarding claim 26, Coughlan further teaches the feature of predefining the user priority in a list of known contacts, i.e., husband, children, boss, etc. as high, medium, etc. (col.9, lines 27-38). For example, if an initiator (only caller) in not in the list, the unlisted initiator has priority lower than other initiators in the list (col.12, lines 30-45).	Regarding claim 28, Coughlan further teaches the feature of predefining the user priority to calls from her husband or children as a high priority than other people. When a call is received, the high alert notification is selected and provided to the user based on the predefined high priority in col.9, lines 27-52.

	Regarding claim 30, Coughlan further teaches the feature of comparisons of different priority thresholds between the high priority, medium priority, low priority and default priority (col.13, line 47 through col.14, line 35).
 	Regarding claim 33, Coughlan further teaches the feature of the rule set which defines various parameters and thresholds required for a contact to receive a customized alert notification indicating its urgency based on contacting user identity  correspond to a specific user (col.14, lines 45-57) and between the receiving user and the contact initiator (col.14, lines 58-61).
	Regarding claim 34, Coughlan teaches a method for providing enhanced caller ID information (i.e., a method of providing an alert notification by a receiving device 108 or application server 116, as shown in figure 1) comprising: 
receiving call information about a call (i.e., the communication device 108 or the server 116 receiving a contact of a call; col.12, lines 13-21; col.14, lines 39-44); 
 	determining a relationship between a caller and a callee associated with the call (i.e., determining a priority (urgency) of contact wherein the priority may be determine based on the hierarchical relationship between the initiator (caller) of the contact and the intended recipient (callee); col.9, lines 27-59); 
 	identifying, based on the relationship, a plurality of enhanced Caller ID items (i.e., identifying, based on the priority/relationship, alert notifications (read on a plurality of enhanced caller id items); col.11, lines 4-33); 
i.e., determining a number of contacts made by or associated with the caller (in history between the caller and callee, etc.) and selecting one of the enhanced caller id items such as alert notifications in accordance with the number of contacts associated with and made by the same caller included high, medium, low or default; col.12, lines 30-58; col.13, lines 47-62; col.14, lines 1-8; col.14, line 63 through col.15, line 2); and 
 	delivering the at least one enhanced Caller ID item to an electronic communications device (i.e., providing the high priority alert notification associated with the caller on repeated calls to a communication device 108 associated with the intended recipient; col.13, line 63-67; or preparing a medium priority alert for presentation to the intended recipient along with the contact; col.14, lines 8-14; col.15, lines 3-10).
	It should be noticed that Coughlan teaches the feature of displaying alert notification to called party wherein the alert notification does not include caller information. However, Balan et al. (“Balan”) teaches a method and system of providing enhanced caller ID notification to a called party wherein the enhanced caller ID notification further include caller information such as caller location, Friends and Family indicator, caller’s image, etc., as shown in figure 3, paragraphs [0036]-[0038] for a purpose of delivering and displaying additional caller ID information to the called party.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the enhanced caller ID items include caller information, as taught by Balan, into view of Coughlan in order to improve over the traditional caller ID service which provided only caller’s name and telephone number.
includes at least one call record of a previous call including the caller and the callee. However, Trinh et al. (“Trinh”) teaches a method and system for presenting indication of call context to a called party.  Trinh further teaches the method, as shown in figure 5, of establishing a contextual voice call between two users Alice (“A”) and Bob (“B”) using the system 20 of figure 1. Trinh further teaches Bob, the calling party, initiating a call to Alice with a call-control server 30 with reference to the identity of the calling party (para. [0074]-[0075]). Trinh further teaches the call-control server 30 queries a data server 32 referencing the identity of the active user (e.g., the user ID or email address of Bob) and indication of active content (para. [0077]-[0078]). Trinh further teaches the indication of content can also include a recording of the previous call between the calling party (“Bob”) and called party (“Alice”) which can be attached to a new email message that is generated and sent by the call-control server 30 as an enhanced caller ID item (para. [0085]-[0087]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the at least enhanced Caller ID items includes at least one call record of a previous call including the caller and the callee, argued by the Applicants, as taught by Trinh, into view of Coughlan and Balan in order to indicate to a called party the content of the incoming call.
	Regarding claim 35, Coughlan further teaches identification of user or identifier in the user field 304 and 312 associated to users stored in a list of known contacts in the system, col.9, lines 16-26 and lines 39-47.

	Regarding claim 39, Coughlan further teaches the feature of predefining the user priority to calls from her boss (col.9, lines 27-52). Coughlan further teaches the feature of predefining the user priority to calls based on the caller’s previous call history (col.11, lines 4-33 and col.13, lines 34-46).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Coughlan et al. (US 8,848,879) in view of Balan (US 2013/0331073) and Arsenault et al. (US 8,379,818) as applied to claim 21, and further in view of in view of Dicks et al. (US 2009/0234672 as cited in the previous Office Action).
 	Regarding claim 27, Coughlan, Balan and Arsenault, in combination, teach all subject matters as claimed above. Coughlan further teaches the feature of providing the enhanced caller ID item, such as the customized alert notification with caller contact, to the callee. Coughlan failed to clearly teach the callee of the receiving device is a physician associated with the caller. However, Dicks et al. (“Dicks”) teaches a telecommunications system and method for communicating a call from a caller to a callee wherein the callee of the receiving device is a physician associated with the caller in paragraphs [0059] and [0060].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the feature of a .

Claims 31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over 
Coughlan et al. (US 8,848,879) in view of Balan (US 2013/0331073) and Arsenault et al. (US 8,379,818) as applied to claims 21 and 31, and further in view of in view of Chmara et al. (US 9,025,747 also cited in the previous Office Action).
	Regarding claims 31 and 40, Coughlan, Balan and Arsenault, in combination, teaches all subject matters as claimed above, except for the feature of selecting the at least one enhanced Caller ID item of the plurality of enhanced Caller ID item based on a current geo-location of the callee. However, Chmara et al. (“Chmara”) teaches a system and method for managing the calling-party identification information offered to a called party. Chmara teaches the system and method of allowing a doctor to select a caller ID to be transmitted in a call to a called party based on criteria which can include any or all of the location of the called party, etc. (col.7, lines 28-50) for a purpose of indicating a roll of the caller.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the feature of selecting the at least one enhanced Caller ID item of the plurality of enhanced Caller ID item based on a current geo-location of the callee, as taught by Chmara, into view of Coughlan, Balan and Arsenault in order to route the call to the callee and bill the call to the caller.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Coughlan et al. (US 8,848,879) in view of Balan (US 2013/0331073) and Arsenault et al. (US 8,379,818) as applied to claim 21, and further in view of in view of Burchard et al. (US 8,605,875 also cited in the previous Office Action).
	Regarding claim 32, Coughlan, Balan and Asenault, in combination, teach all subject matters as claimed above, except for the feature of selecting the at least one enhanced Caller ID item of the plurality of enhanced Caller ID items based on environmental information detected at the electronic communication device associated with the callee. However, Burchard et al. (“Burchard”) teaches a caller management and display108, caller 104, recipient 106, etc. as shown in figure 1. Burchard further teaches a call manager 200, as shown in figure 2, which is executed by the caller management and display 108. The call manager 200 includes the caller display manager module 202. The caller display manager module 202 further includes a condition checker module 102 (col.4, lines 43-63). The condition checker module 102 can determine the recipient’s condition (i.e., environment information) (col.5, lines 20-22). If the recipient’s and caller’s conditions match, the caller display manager module 202 generates a dynamic caller ID data or a dynamic message (enhanced caller ID data, such as “Spouse Urgent Private”, etc.) (col.2, lines 28-29 and col.8, lines 40-48).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the feature of selecting the at least one enhanced Caller ID item of the plurality of enhanced Caller ID items based on environmental information detected at the electronic communication .

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Coughlan et al. (US 8,848,879) in view of Balan et al. (US 2013/0331073) and Trinh et al. (US 2014/0105375) as applied to claim 21 above, and further in view of Arsenault et al. (US 8,379,818).
 	Regarding claim 41, Coughlan, Balan and Trinh, in combination, teaches all subject matters as claimed above, except for feature of selecting the at least one enhanced caller ID item from among the identified plurality of enhanced caller ID items based on a selection criterion. However,  Arsenault et al. (“Arsenault”) teaches such as determining one of the calling party identifiers in the registered account to convey to the called party based on relationship thereto (col.9, lines 33-46).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of selecting the at least one enhanced caller ID item from among the identified plurality of enhanced caller ID items based on a selection criterion, as taught by Arsenault, into view of Westlake and Trinh in order to provide the desired called ID item to the called party.
 	Regarding claim 42, Arsenault also teaches the limitations of the claim, such
as selecting either the network identifier (a subset of the identified plurality of enhanced
caller ID items) of the destination or the calling party to modify and determine which of
the calling party identifiers is selected to convey to the called party (col.9, lines 21-40).
	
Response to Arguments
Applicant’s arguments with respect to claims 21-22, 25-35 and 38-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: August 2021